UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6223


UNITED STATES OF AMERICA,

             Plaintiff - Appellee,

             v.

LUIS ENRIQUE SANCHEZ-CASTRO,

             Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, District Judge. (1:13-cr-00086-TDS-1)


Submitted: June 20, 2017                                          Decided: June 23, 2017


Before SHEDD, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Luis Enrique Sanchez-Castro, Appellant Pro Se. Robert Michael Hamilton, Harry L.
Hobgood, Angela Hewlett Miller, Assistant United States Attorneys, Randall Stuart
Galyon, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Luis Sanchez-Castro appeals from the district court’s order denying his 18 U.S.C.

§ 3582(c)(2) (2012) motion for reduction of his sentence based on Amendment 782 to the

U.S. Sentencing Guidelines Manual. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. United States v.

Sanchez-Castro, No. 1:13-cr-00086-TDS-1 (M.D.N.C. Jan. 23, 2017).                We deny

Sanchez-Castro’s motion for transcripts at government expense, and we dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                             2